 1
                                                           JS-6
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
10
11   JOHN ARCHER,                            Case No. 2:17-cv-04822-JVS (MAA)
12                      Plaintiff,
13                                           JUDGMENT
            v.
14
     CCI PIXLEY et al.,
15
                        Defendants.
16
17         Pursuant to the Order Accepting Findings and Recommendations of
18   United States Magistrate Judge,
19         IT IS ADJUDGED that the Sixth Amended Complaint and entire action are
20   DISMISSED with prejudice.
21
22
23   DATED: November 05, 2019
24                                               JAMES V. SELNA
                                           UNITED STATES DISTRICT JUDGE
25
26
27
28
